 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.4
 
EMPLOYMENT AGREEMENT




This Employment Agreement (“Agreement”) is executed on this 18th day of June,
2007, by and between RESOURCE AMERICA, INC., a Delaware corporation having its
principal place of business at  One Crescent Drive, Suite 203, Navy Yard
Corporate Center; 2nd floor, Philadelphia, PA 19112 (“RAI”), and JEFFREY F.
BROTMAN (“Brotman”).


BACKGROUND


A.           RAI desires to employ Brotman and Brotman desires to be employed by
RAI.


B.           Brotman and RAI desire to formally set forth the terms, conditions
and agreements regarding Brotman’ employment as Executive Vice-President.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants set forth herein, and intending to be legally bound hereby, RAI and
Brotman hereby agree as follows:


1)           Employment.  During the term of this Agreement, Brotman shall be
employed as Executive Vice-President of RAI.


2)           Duties.  Brotman shall report to, and accept direction from, the
Chief Executive Officer of RAI and from the Chairman of the Board of Directors
of RAI.  Brotman shall serve RAI diligently, competently and to the best of his
abilities. Brotman shall be required to devote  as much of his time and
attention to the business of RAI as is be required to fulfill his duties.  It is
recognized that Brotman in the past has participated, and it is agreed that
Brotman may in the future may participate in business endeavors separate and
apart from RAI, but that his principal professional endeavor shall be his
service to RAI hereunder.


3)           Term.  Brotman’s employment hereunder shall commence on June 18,
2007 and continue in full force and effect for a period of one (1) year, unless
sooner terminated in accordance with the provisions hereof (the “Term”).  The
Term shall automatically extend each day so that on any day that this Agreement
is in effect, there shall be one (1) year remaining in the
Term.  Notwithstanding the foregoing, such automatic extensions shall cease upon
RAI’s written notice to Brotman of its election to terminate this Agreement at
the end of the one (1) year period then in effect.


4)           Compensation.


a)           Base Compensation.  Brotman’s compensation during the Term shall be
determined by the Board of Directors of RAI (the “Board”), subject to the next
sentence and Section 4b).  During the initial year of the Term, RAI shall pay to
Brotman “Base Compensation” initially in an amount equal to Three Hundred Fifty
Thousand Dollars
 
1

--------------------------------------------------------------------------------


($350,000.00) per annum (the “Initial Level”).  Brotman’s Base Compensation will
be payable in accordance with the general payroll practices by which RAI pays
its executive officers.  It is understood that RAI, through the compensation
committee of the Board of RAI, will review Brotman’s performance on an annual
basis and may increase or decrease (but in no event below the Initial Level) his
Base Compensation based upon his performance.


(b)           Incentive Compensation.  During the Term, Brotman may receive
incentive compensation in the form of cash bonus payments, stock option grants,
restricted stock grants and other forms of incentive compensation, based upon
Brotman’s performance.


5)           Benefits.


Brotman shall be entitled to receive the following benefits from RAI:


a)           Participation in Plans.  Brotman shall be entitled to participate
in all applicable incentive, savings, and retirement plans, practices, policies,
and programs of RAI and in any group life, hospitalization or disability
insurance plans, and health programs, in each case to the extent Brotman is
eligible under the terms of such plans or programs.


b)           Disability.  Brotman shall be eligible for any short and long term
disability and any life insurance plans or programs that are available to other
Senior Vice Presidents of RAI in each case to the extent Brotman is eligible
under the terms of such plans or programs.


c)           Reimbursement of Expenses.  RAI shall reimburse Brotman for all
reasonable expenses incurred by Brotman in the performance of his duties,
including without limitation expenses incurred during business-related travel.
Brotman shall present to RAI, from time to time, an itemized account of such
expenses in such form as may be required by RAI.


d)           Personal Time Off.  Brotman shall be entitled to a number of days
of personal time off work during each calendar year which shall be no less than
the amount set forth in RAI’s company policies for its senior officers.  This
includes days used for vacation, illness or other personal matters but is
exclusive of such office holidays as may be designated by RAI.


6)           Termination.


Anything herein contained to the contrary notwithstanding, Brotman’s employment
hereunder shall terminate as a result of any of the following events:


a)           Brotman’s death;


b)           Termination by RAI, for Cause.  “Cause” shall encompass the
following: (i) Brotman has committed any act of fraud; (ii) illegal conduct or
gross misconduct by Brotman, in either case that is willful and results in
material and demonstrable damage to the business or reputation of RAI or any of
its affiliates; (iii) Brotman is charged with a felony; (iv) the continued
failure of Brotman substantially to perform Brotman’s duties under this
Agreement (other than as
 
2

--------------------------------------------------------------------------------


 
a result of physical or mental illness or injury), after RAI delivers to Brotman
a written demand for substantial performance that specifically identifies, with
reasonable opportunity to cure, the manner in which RAI believes that Brotman
has not substantially performed his duties; or (v) Brotman has failed to follow
reasonable written directions of RAI which are consistent with his duties
hereunder and not in violation of applicable law, provided Brotman shall have
ten business days after written notice to cure such failure;


c)           Termination by RAI without Cause, upon thirty (30) days prior
written notice to Brotman;


d)           Brotman becomes disabled by reason of physical or mental disability
for more than one hundred eighty (180) days in the aggregate or a period of
ninety (90) consecutive days during any 365-day period and the Board determines,
in good faith and in writing, that Brotman, by reason of such physical or mental
disability, is rendered unable to perform his duties and services hereunder (a
“Disability”).  A termination of Brotman’s employment by RAI for Disability
shall be communicated to Brotman by written notice, and shall be effective on
the thirtieth (30th) day after receipt of such notice by Brotman (the
“Disability Effective Date”), unless Brotman returns to full-time performance of
his duties before the Disability Effective Date.


e)           A termination by Brotman for Good Reason upon thirty (30) days’
prior written notice to RAI.  “Good Reason” shall mean: (i) any action by RAI
that results in a material diminution in Brotman’s position, authority,
reporting responsibility, duties or responsibilities, other than an isolated,
insubstantial, and inadvertent action that is not taken in bad faith and is
remedied by RAI promptly after receipt of notice thereof from Brotman; (ii) any
purported termination of Brotman’s employment by RAI for a reason or in a manner
not expressly permitted by this Agreement; (iii) any failure by RAI to comply
with Section 11(c) of this Agreement; (iv) Brotman shall receive notice from RAI
of termination of this Agreement at the end of the term then in effect pursuant
to the last sentence of paragraph 3 of this Agreement or (v) any other
substantial breach of this Agreement by RAI that either is not taken in good
faith or is not remedied by RAI promptly after receipt of notice thereof from
Brotman; provided, however, that termination by Brotman for Good Reason shall be
effective only if such failure has not been cured within thirty (30) days after
notice of such failure has been given to RAI.  Except as provided in the
following sentence, a termination of employment by Brotman for Good Reason shall
be effectuated by giving RAI written notice of the termination within two (2)
months of the event constituting Good Reason, setting forth in reasonable detail
the specific conduct of RAI that constitutes Good Reason and the specific
provision(s) of this Agreement on which Brotman relies.  In the event of a
Change of Control, Brotman may terminate his employment by providing such
written notice to RAI for a period of time commencing on the date such Change of
Control occurs and ending on the date six (6) months thereafter.


f)           A termination by Brotman following a Change of Control (as defined
below) of RAI.


3

--------------------------------------------------------------------------------




(g)     Termination by Brotman for any reason other than those set forth in
Section 6(e) (other than by such Brotman’s death or disability) upon 180 day’s
prior written notice to RAI.


(h)           The “Date of Termination” means the date of Brotman’s death, the
Disability Effective Date, the date on which the termination of Brotman’s
employment by RAI for Cause or without Cause or by Brotman for Good Reason is
effective, or the date on which Brotman gives RAI notice of a termination of
employment without Good Reason, as the case may be.


(i)           A “Change in Control” means the occurrence of any of the following
events:


(1)           RAI’s shareholders approve (or, in the event no approval of RAI’s
shareholders is required, RAI consummates) a merger, consolidation, share
exchange, division or other reorganization or transaction of RAI (a “Fundamental
Transaction”) with any other corporation, other than a Fundamental Transaction
which would result in the voting securities of RAI outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least sixty percent
(60%) of the combined voting power immediately after such Fundamental
Transaction of (i) RAI’s outstanding securities, (ii) the surviving entity’s
outstanding securities, or (iii) in the case of a division, the outstanding
securities of each entity resulting from the division;


(2)           the shareholders of RAI approve a plan of complete, liquidation or
winding-up of RAI or an agreement for the sale or disposition (in one
transaction or a series of transactions) of all or substantially all of RAI’s
assets;


(3)           during any period of twenty-four consecutive months, less than
one-third of the individuals who at the beginning of such period constituted the
Board (including for this purpose any new director whose election or nomination
for election by RAI’s shareholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who were directors at the beginning
of such period) are on the Board at the end of such period.


 
(4)
neither Edward E. Cohen nor Jonathan Cohen are on the Board; or

 
(5)           Jonathan Cohen is no longer Chief Executive Officer of RAI.


7.           Effect of Termination.


(a)           Death.  If Brotman’s employment is terminated by reason of
Brotman’s death during the Term, RAI shall pay to Brotman’s designated
beneficiaries (or, if there is no such beneficiary, to Brotman’s estate or legal
representative), in a lump sum in cash within sixty (60) days after the Date of
Termination, the sum of the following amounts: (1) any portion of Brotman’s Base
Compensation through the Date of Termination that has been earned but not yet
been paid; (2) any accrued but unpaid vacation pay through the Date of
Termination; (3) an amount equal to one (1) year’s Base Compensation as of the
Date of Termination; and (4) an amount equal to the value of all compensation
(excluding stock option grants) received by
 
4

--------------------------------------------------------------------------------


Brotman pursuant to Section 4(b) during the prior year ending on the Date of
Termination.  In the event of termination under this Section 7(a), all other
benefits, payments or compensation to be provided to Brotman hereunder shall
terminate and Brotman’s rights in any stock option or incentive plans shall be
governed solely by the terms of the applicable plan and grant.


(b)           Disability.  Upon the termination of Brotman’s employment pursuant
to Section 6(d) hereof due to Brotman’s disability, Brotman shall be entitled to
receive his Base Compensation and any incentive compensation (excluding stock
option grants) pursuant to Section 4(b) until the expiration of the Term,
payable on the dates Brotman would have been paid if he was still working for
RAI.  If Brotman is terminated by reason of Disability, Brotman shall assign to
RAI any benefits received on account of RAI provided disability insurance for
the period in which he is receiving payments pursuant to this Section 7(b).


(c)           By RAI for Cause; By Brotman Other than for Good Reason.  If
Brotman’s employment is terminated by RAI for Cause during the Term, RAI shall
pay Brotman his Base Compensation through the Date of Termination to the extent
earned but not yet paid.  If Brotman voluntarily terminates employment during
the Term, other than for Good Reason, RAI shall pay Brotman his Base
Compensation through the Date of Termination to the extent earned but not yet
paid.  In the event of termination under this Section 7(c), all other benefits,
payments or compensation to be provided to Brotman hereunder shall terminate and
the rights of Brotman in any stock option or incentive plans shall be governed
solely by the terms of the applicable plan and grant.


(d)           By RAI Other than for Cause, Death or Disability; by Brotman for
Good Reason.  If, during the Term, RAI terminates Brotman’s employment, other
than for Cause, Death or Disability, or Brotman terminates employment for Good
Reason, RAI shall pay to Brotman amounts equal to Compensation as set forth in
Section 4 and 5 as if he had remained employed by RAI pursuant to this
Agreement, for a period of one year, payable in Brotman’s discretion as a lump
sum or at the time when the same would have become due and payable if such
termination had not occurred.  The incentive compensation paid to Brotman
pursuant to the foregoing sentence shall be an amount which is not less than the
amount of incentive compensation (excluding equity based compensation grants)
Brotman received in the year immediately prior to the Date of Termination (and
if such Date of Termination shall occur prior to Brotman receiving any incentive
compensation, the incentive compensation for the purposes of this paragraph will
be deemed to be an amount equal to the Base Compensation).   The payments and
benefits provided pursuant to this Section 7(d) are intended as liquidated
damages for a termination of Brotman’s employment by RAI other than for Cause or
for the actions of RAI leading to a termination of Brotman’s employment by
Brotman for Good Reason, and shall be the sole and exclusive remedy therefor.


(e)           Following a Change of Control.  If, during the Term, Brotman
terminates his employment within six (6) months following a Change of Control,
or Brotman’s employment is terminated by RAI in anticipation of  a Change of
Control or  within six (6) months following a Change of Control, RAI shall pay
to Brotman amounts equal to compensation and benefits as set forth in Sections 4
and 5 as if he had remained employed by RAI pursuant to this Agreement, for a
period of thirty (30) months, payable in at the time when the same would
 
5

--------------------------------------------------------------------------------


have become due and payable if such termination had not occurred, or if the
Change of Control occurs due to a Fundamental Transaction, at Brotman’s
discretion in a lump sum upon such termination.  The incentive compensation paid
to Brotman pursuant to the foregoing sentence shall be an amount which is not
less than the amount of incentive compensation (excluding stock option grants)
Brotman received in the year immediately prior to the Date of Termination (and
if such Date of Termination shall occur prior to Brotman receiving any incentive
compensation, the incentive compensation for the purposes of this paragraph will
be deemed to be in an amount equal to the Base Compensation).  In the addition
to the foregoing, any restricted stock of RAI or its affiliates outstanding on
the Date of Termination shall be fully vested as of the Date of Termination and
all options outstanding on the Date of Termination shall be fully vested and
exercisable in accordance with the terms of the applicable plan and grant.  The
payments and benefits provided pursuant to this Section 7(e) are intended as
liquidated damages for a termination of Brotman’s employment by RAI other than
for Cause or for the actions of RAI leading to a termination of Brotman’s
employment by Brotman for Good Reason, and shall be the sole and exclusive
remedy therefor.  Notwithstanding anything herein to the contrary, any
termination of Brotman’s employment within one hundred twenty (120) days prior
to a Change of Control (other than for Cause) will be deemed to have been in
anticipation of such Change of Control.


8.           Confidential Information.  All confidential information or trade
secrets which Brotman may obtain during the period of employment relating to the
business of RAI and its affiliates shall not be published, disclosed, or made
accessible by him to any other person, firm, or corporation except in the
business and for the benefit of RAI and its affiliates.  The provisions of this
Section 8 shall survive the termination of this Agreement, but shall not apply
to any information which is or becomes publicly available otherwise than by any
breach of this Section 8.


9.           Covenant Not to Solicit.  Brotman shall not, during the Term and
for a period ending on the date one (1) year from the Date of Termination,
directly or indirectly through another person or entity (i) induce or attempt to
induce any officer or employee of RAI or its affiliates to leave the employ of
RAI or such affiliate, or in any way interfere with the relationship between RAI
and any of its affiliates and any officer or employee thereof, (ii) hire any
person who was an officer or employee of RAI or any of its affiliates within 180
days after such person ceased to be an officer or employee of RAI or any of its
affiliates or (iii) induce or attempt to induce any customer, supplier, vendor,
licensee, issuer, originator, investor or other business relation of RAI or any
of its affiliates to cease doing business with RAI or such affiliate or in any
way interfere with the relationship between any such customer, supplier, vendor,
licensee, issuer, originator, investor or business relation and RAI or any of
its affiliates.


10.           Remedies in Case of Breach of Certain Covenants or
Termination.  RAI and Brotman agree that the damages that may result to RAI from
misappropriation of confidential information or solicitation as prohibited by
Sections 8 and 9 could be estimated only by conjecture and not by any accurate
standard, and, therefore, any breach by Brotman of the provisions of such
Sections, in addition to giving rise to monetary damages, will be enjoined.


6

--------------------------------------------------------------------------------


11.           Assignment.


(a)           This Agreement is personal to Brotman and, without the prior
written consent of RAI, shall not be assignable by Brotman.  This Agreement
shall inure to the benefit of and be enforceable by Brotman’s legal
representatives.


(b)           This Agreement shall inure to the benefit of and be binding upon
RAI and its successors and assigns, and RAI may assign this Agreement to any
company in which RAI has an interest.  Brotman acknowledges and agrees that, if
this Agreement is assigned pursuant to the previous sentence, he will also, if
requested by any affiliate of RAI perform the reasonable duties of a vice
president of finance of any such affiliate.


(c)           RAI shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of RAI expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that RAI would have been
required to perform it if no such succession had taken place.  As used in this
Agreement, “RAI” shall mean both RAI as defined above and any such successor
that assumes and agrees to perform this Agreement, by operation of law or
otherwise.


12.           Miscellaneous.


(a)           Severability.  In case any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal, or unenforceable
in any respect such validity, illegality or unenforceability shall not affect
any other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision(s) had never been contained
herein, provided that such invalid, illegal or unenforceable provision(s) shall
first be curtailed, limited or eliminated only to the extent necessary to remove
such invalidity, illegality or unenforceability with respect to the applicable
law as it shall then be applied.


(b)           Modification of Agreement.  This Agreement shall not be modified
by any oral agreement, either expressed or implied, and all modifications
thereof shall be in writing and signed by the parties hereto.


(c)           Waiver.  The waiver of any right under this Agreement by any of
the parties hereto shall not be construed as a waiver of the same right at a
future time or as a waiver of any other rights under this Agreement.


(d)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the Commonwealth of Pennsylvania,
without giving affect to the principles of conflicts of laws.


(e)           Notices.  Any notice to be given pursuant to this Agreement shall
be sufficient if in writing and mailed by certified or registered mail,
postage-prepaid, to the addresses listed below, or to such other address as
either party may notify the other of in accordance with this Section.


7

--------------------------------------------------------------------------------


If to RAI:


Resource America, Inc.
 
1845 Walnut Street

 
Suite 1000

 
Philadelphia, PA 19103

 
Attn: Michael S. Yecies



If to Brotman:


Jeffrey F. Brotman
P.O. Box 738
Gladwyne, PA 19035




(f)           Duplicate Originals and Counterparts.  This Agreement may be
executed in any number of duplicate originals or counterparts or facsimile
counterparts, each of such duplicate original or counterpart or facsimile
counterpart shall be deemed to be an original and all taken together shall
constitute but one and the same instrument.




IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.




RESOURCE AMERICA, INC.




By:____________________________
Michael S. Yecies
SVP, CLO & Sec.




JEFFREY F. BROTMAN


________________________________
 
 
8
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------